In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Jonas, J.), entered April 29, 2004, which denied her motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The affirmations of the defendant’s medical experts failed to make out a prima facie case for summary judgment (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). We note that neither expert set forth the objective test or tests performed supporting their claims (see Zavala v DeSantis, 1 AD3d 354, 355 [2003]; Black v Robinson, 305 AD2d 438, 439 [2003]; Gamberg v Romeo, 289 AD2d 525, 526 [2001]; Junco v Ranzi, 288 AD2d 440 [2001]). Thus, the defendant failed to sustain her initial burden of establishing a prima facie case. Accordingly, we need not consider the sufficiency of the plaintiff’s opposing papers (see Coscia v 938 Trading Corp., 283 AD2d 538 [2001]; Mariaca-Olmos v Mizrhy, 226 AD2d 437 [1996]). Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.